Title: To James Madison from William Bentley, 20 July 1813
From: Bentley, William
To: Madison, James


Sir,
Salem Mass. U.S.A. July 20. 1813.
At the request of my friend, Capt George Crowninshield the son, I have presumed to inform the President of the United States, of his earnest wishes to remove the body of Captain Lawrence, of the Chesapeake, into the territory of the United States. He has applied for a Cartel, encouraged by a Letter to the department of war from Captain Bainbridge, on 2 July, & by the answer of Mr Jones, on the 10th instant. He proposes to do the whole at his own expense & in his own Vessel, of which he will send on the description through the Custom house of Salem, & he proposes to navigate her upon the errand, by only masters of Vessels. He is a man of the best naval experience & enterprise, & a man of wealth, & has many public testimonies of his humane energies, & he is a man of inflexible & most active patriotism, & among the best friends of our administration. The body is to be lodged in the family tomb at Salem, till further orders. We claim in Salem the honour of erecting the first monument to a departed Patriot, Gov Bradstreet in 1698, aged 96, & history has not forgotten to record it. Give our patriots the honour of entombing our first departed naval Hero.
In our request, we desire nothing, which cannot be justified by honourable precedent. When Sr William Berkeley, Vice Admiral’s Ship was taken by the Dutch & he found dead in his Cabin while at war, King Charles II sent for the body, which was granted by the States, & the first disposition for an honourable peace attended this ceremony.

The body of a brave man, who has a monument with the Great, & who died a victim to British secret-service in our revolution, was not refused, & a savage who followed the camp of Burgoyne, was buried in the western part of Massachusetts, in the form his mother directed, & his bones remained, undisturbed, till she returned to purify & remove them.
Permit me Sir, the exalted pleasure once more of declaring my unfeigned affection, & highest reverence of the father & friend of my Country, & believe me with fidelity, & the utmost respect, your devoted Servant,
William Bentley.
